TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00217-CR



                               Marcus James Mayfield, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
        NO. CR20,113, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Marcus James Mayfield filed a notice of appeal attempting to challenge the

district court’s order denying his request for leave to file an appeal “nunc pro tunc” from his

April 27, 2000 conviction following his plea of guilt to aggravated sexual assault of a child.

               Because there is no grant of authority for an appeal from a post-conviction order

denying leave to file an appeal “nunc pro tunc,” we do not have jurisdiction to review this order. See

Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008) (“The standard for determining

jurisdiction is not whether appeal is precluded by law, but whether the appeal is authorized by law.”).

Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).
                                           Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed for Want of Jurisdiction

Filed: April 15, 2016

Do Not Publish




                                              2